Citation Nr: 0507201	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-09 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Togus, Maine



THE ISSUE

Entitlement to service connection for prostate cancer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1970 to 
May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Togus, Maine.



FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim have been 
obtained.  

2.  The veteran was exposed to nerve agents during active 
service.

3.  The veteran's prostate cancer is shown as likely as not 
to be related to the veteran's exposure to nerve agents 
during service.  



CONCLUSION OF LAW

The veteran's prostate cancer is due to exposure to nerve 
agents during his active service.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A letter from the U.S. Army Chemical Center and School, dated 
in March 1971, indicates that the veteran had attended a 
course and had been exposed to nerve agents.  Blood 
cholinesterase levels were noted to be .79 on February 22, 
1971, and .74 on March 5, 1971.

Private medical records indicate that the veteran was found 
to have an elevated prostate-specific antigen (PSA) with 
symptoms of prostatitis in 1997.  He was treated with 
antibiotics.  

Subsequent evaluations showing further elevation of the 
veteran's PSA led to a transurethral ultrasound and biopsy in 
March 1999.  The veteran was found to have a Gleason VII 
adenocarcinoma of the prostate.  He underwent radical 
prostatectomy and bilateral pelvic lymph node dissection in 
April 1999.

A May 2000 letter from the veteran's urologist indicates that 
the author had conducted an extensive literature search 
regarding a possible link between nerve gas exposure and 
prostate cancer.  He noted that the veteran had been 
diagnosed with Gleason VII adenocarcinoma of the prostate at 
the young age of 51.  He indicated that there was no history 
of carcinoma of the prostate in the veteran's family and that 
the diagnosis at such a young age was somewhat surprising.  
He stated that while there were no studies regarding a link 
between nerve gas and prostate cancer, there were a number of 
studies linking such cancer with exposure to pesticides.  He 
indicated that nerve gas agents and pesticides were related 
compounds, both being organophosphates, with similar 
mechanisms of action.  He pointed out that one would expect 
similar mechanisms of toxicity, and noted that pesticides 
possibly exerted their carcinogenic effect through hormonal 
activity.  He further pointed out that prostate cancer is 
very hormonally sensitive, specifically to androgens which 
can be affected by pesticides.  He concluded that although 
there was no reported link between nerve gas agents and 
prostate cancer, there was at least compelling evidence to 
suggest that there was some relationship between pesticides 
and nerve gases, and a link between nerve gases and prostate 
cancer.

The veteran submitted his claim of entitlement to service 
connection for prostate cancer in July 2000.  In support of 
his claim the veteran provided an assortment of documents, 
apparently obtained from the Internet, regarding various 
chemicals and their effects.  

In January 2001 the veteran submitted a statement as well as 
copies of research reports and other documents in support of 
his claim.  He indicated his belief that he had been exposed 
to nerve agents and other agents to include blister agents, 
blood agents, choking agents, and harassing agents.  He 
maintained that the agents to which he was exposed are 
carcinogenic and that exposure to toxic agents might not 
result n cancer until 30 years later.

The veteran was afforded a VA examination in July 2001.  The 
examiner noted that he had reviewed the claims folder, to 
include voluminous information gathered by the veteran, 
relating to organophosphates and toxicity.  The veteran 
related information about his chemical training in 1971.  The 
examiner concluded that while it was possible that the 
veteran had developed his cancer as a result of his training, 
it was not probable.  He indicated that the levels of blood 
cholinesterase prior to and after the veteran's training did 
not show an appreciable drop.  He also noted that there was 
no history or findings of any acute symptomatlogy suggesting 
exposure to toxic chemicals at the time of the veteran's 
training.  Finally, he indicated that there was no definite, 
firm relationship between the possible exposure to 
organophosphates and the development of prostate cancer.

The RO requested an opinion from the Director of VA's 
Compensation and Pension service in October 2001, who 
thereafter requested a medical opinion from the Chief, Public 
Health and Environmental Hazards Officer.  In November 2001, 
she responded that she had reviewed the veteran's history.  
She noted that exposure to nerve agents or insecticides is 
not generally included as a risk factor for prostate cancer.  
She further noted that the Institute of Medicine (IOM) of the 
National Academy of Sciences had recently reviewed potential 
adverse health effects of the nerve agent Sarin and that 
prostate cancer was not one of the health effects identified 
as being causally related to Sarin exposure or for which a 
suggestive association was found.  She opined that it was 
possible that the veteran's prostate cancer was related to 
his exposure to nerve agents in service, but indicated that 
she could not stated that it was likely or at least as likely 
as not to be responsible.

In October 2002, the veteran submitted an opinion from a 
private oncologist.  The oncologist explained that all nerve 
gases belonged chemically to the group of organophosphate 
compounds and that they were first produced as pesticides and 
insecticides.  She noted that they were subsequently 
developed as military weapons.  She pointed out that 
organophosphate pesticides could be carcinogenic.  The 
oncologist directly addressed the report of the veteran's VA 
examination.  She stated that the examiner's dependence on 
the blood cholinesterase levels did not take into account 
that some organophosphorus compounds have other toxic actions 
and that rapid spontaneous reversal of inhibition could occur 
in vitro after blood had been drawn.  She pointed out that 
the record did not indicate when the blood was drawn and the 
promptness with which it was tested after being drawn.  She 
pointed out that the record did in fact demonstrate that the 
veteran had been exposed to nerve gas during his training, 
and noted that the VA examiner's statement regarding the lack 
of history or findings suggesting exposure was irrelevant.  
She also disputed the VA examiner's statement that there was 
no definite relationship between the possible exposure to 
organophosphates and the development of prostate cancer.  She 
pointed out that a study of cancer incidence of licensed 
pesticide applicators had shown a significantly increased 
occurrence of prostate cancers.  She also referenced another 
study which indicated elevated prostate cancer risk among 
farmers and other agriculture workers.  She concluded that it 
was more likely than not that the veteran's prostate cancer 
was caused by his exposure to chemicals like nerve gases 
during explosive ordinance disposal training.

The veteran testified before a decision review officer at the 
RO in December 2002.  He related the history of his military 
service.  He reviewed various studies suggesting a 
relationship between his exposure during service and his 
prostate cancer.

In a September 2003 advisory opinion, the Chief, Public 
Health and Environmental Hazards Officer addressed the 
studies referenced by the private oncologist.  She again 
concluded that while there was a possibility that the 
veteran's prostate cancer was related to his exposure to 
nerve agents in service, it was not at least as likely as not 
that his malignancy can be attributed to such exposure.

In September 2004 the Board determined that an additional 
medical opinion was necessary to determine whether service 
connection for prostate cancer was warranted.

In October 2004, a physician from the University of Alabama 
Birmingham provided an opinion regarding the veteran's 
prostate cancer.  The physician noted the early age at which 
the veteran was diagnosed.  He indicated that malignancy at 
age 51 suggested that environmental factors probably played a 
role.  He noted that although other environmental factors 
might have been involved, the nerve agents to which the 
veteran was exposed were easiest to implicate.  With regard 
to the other opinions of record, the physician indicated that 
they were limited by relative lack of data pertaining to the 
effects of nerve gases on prostate carcinoma.  However, he 
indicated his agreement with the opinions of the private 
physicians to the degree that organophosphates had been 
associated with a higher incidence of prostate carcinoma, and 
that such tended to support the veteran's contention that his 
prostate carcinoma may have been caused in part by his 
exposure to nerve gases having similar properties.  In 
summary, the physician concluded that due to the veteran's 
young age and in the apparent absence of a family history, in 
addition to his history of exposure to nerve agents, it was 
more likely that his prostate carcinoma was associated with 
exposure to such agents.


II.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002)] and the regulations implementing it 
are applicable to the veteran's claim.  As explained below, 
the Board has determined that the information and evidence 
currently of record are sufficient to substantiate the 
veteran's claim.  Therefore, no further development is 
required to comply with VCAA or the implementing regulations.  


III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre- existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Having carefully reviewed the evidence of record, the Board 
concludes that service connection for prostate cancer is 
warranted.  The Board notes that the VA examiner concluded 
that it was not probable that the veteran's prostate cancer 
was caused by exposure during his chemical training.  He 
based his conclusion on the lack of appreciable drop in blood 
cholinesterase levels, lack of history of findings of any 
acute symptomatology suggesting exposure to toxic chemicals 
and the lack of a definite relationship between possible 
exposure to organophosphates and the development of prostate 
cancer.  

However, the veteran's private urologist argued that there 
were a number of studies linking prostate cancer with 
exposure to pesticides, a compound related to nerve gas 
agents in that they are both organophosphates with similar 
mechanisms of action.  

A private medical oncologist directly addressed the VA 
examiner's conclusion and the bases for it.  She argued that 
his dependence on the veteran's blood cholinesterase levels 
failed to account for various factors.  She also noted that 
there was in fact evidence that the veteran had been exposed 
to nerve gas agents during service.  Finally, she argued that 
studies had shown an increased occurrence of prostate cancers 
in individuals who worked with pesticides.  She concluded 
that it was more likely than not that the veteran's prostate 
cancer had been caused by his exposure to chemicals such as 
nerve gases during his military training.

The Chief, Public Health and Environmental Hazards Officer 
has essentially conceded that the veteran's prostate cancer 
is possibly related to exposure to nerve gas agents in 
service, but she is of the opinion that this possibility is 
less likely than not.

Finally, an independent medical examiner concluded, based on 
a full review of the veteran's records, that it was more 
likely that the veteran's prostate cancer was associated with 
exposure to nerve agents in service.

In the Board's opinion, the evidence supportive of the claim 
is at least in equipoise with that against the claim.  
Therefore, the Board concludes that service connection for 
prostate cancer is warranted.  38 U.S.C.A. § 5107(b).


(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for prostate cancer is 
granted.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


